The opinion of the Court was delivered by
Sergeant, J.
This case seems to fall within the principles decided in Patterson v. Reed, (7 Watts & Serg. 144), and in the previous cases of Leiper v. Peirce, (6 Watts & Serg. 555), and Post v. Avery (5 Ibid. 509). A few months before the commencement of the suit, M’Teague, alleging a claim against Cochran upon a note not negotiable and a contract for wages, assigns his interest to Belt, who then brings suit in M’Teague’s name for his own use. The defendant sets up a partnership, and to repel this and procure a verdict, M’Teague is produced as a witness. To introduce his evidence and show that it was a fair and bond fide transaction, Carter is examined, who states that the transfer was made for the purpose of making M’Teague a witness. If so, then M’Teague, in consideration of transferring his claim, not only gives his note for $330, but undertakes virtually to sustain the claim by his testimony, which brings it directly within the decision in Patterson v. Reed, and makes it indeed a much stronger case; for here the condition is direetly avowed, which there was inferred from the circumstances. It is not to be expected that such a party to the record should be an indifferent witness, though he has assigned his claim, if he is still under an obligation to the assignee to stand ready as a witness for him when necessary to help out a doubtful case before the jury. There are some other circumstances calculated to raise suspicion, such as the note’s not being delivered *275over to M’Teague but remaining in the hands of Carter, who appears to have been an agent of both, as well as Bouvier, and moreover, the activity of M’Teague in the preparation of the suit, that render doubtful that fairness in the transaction which the party offering such witness is bound to establish before he can be considered as competent.
Judgment reversed, and a venire de novo awarded.